ON APPLICATION FOR REHEARING
Decided June 29, 1935
By THE COURT
Submitted on application of plaintiff in error for rehearing. The application consists of six branches. The principal and determining question, as we stated in our opinion, was whether or not the Common .Pleas Court was correct in determining that appeal was not the proper procedure by which to come to the Common Pleas iCourt from the final order of the Probate Court. This having been determined against the contention of plaintiff in error, all other matters were incidental and could properly have been disregarded, However, we gave them considerable attention and believe that we have sufficiently expressed our viewpoint respecting them.
Upon further consideration of the controlling question in this case, we are of the same opinion as announced heretofore. The application will, therefore, be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.